          Case 3:20-cv-01080-JCH Document 63 Filed 03/29/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


JONATHAN MICHEL,

                             Plaintiff,
                                                 Case No. 3:20-cv-01080-JCH
v.

YALE UNIVERSITY,

                             Defendants.
                                                 March 29, 2021



                           PARTIES’ JOINT STATUS REPORT

        Pursuant to the Court’s December 22, 2020 Order (ECF #53), the Parties jointly submit

this report to describe the current status of the case. Defendant’s motion to dismiss is pending

before the Court and is fully briefed; argument has not yet been scheduled. Plaintiff has served

interrogatories and requests for production on Defendant. Pursuant to agreement of the parties,

Defendant’s deadline to respond and object to that discovery is April 20, 2021. Due to the

volume of the requested material, Defendant will begin production at that time and continue with

production on a rolling basis thereafter. Defendant anticipates serving written discovery on

Plaintiff shortly.

                                            DEFENDANT YALE UNIVERSITY

                                            /s/ Jonathan Freiman
                                            Jonathan M. Freiman (ct24248)
                                            Kim E. Rinehart (ct24427)
                                            Wiggin and Dana LLP
                                            One Century Tower
                                            265 Church Street
                                            PO Box 1832
                                            New Haven, CT 06508-1832
Case 3:20-cv-01080-JCH Document 63 Filed 03/29/21 Page 2 of 2




                           jfreiman@wiggin.com
                           krinehart@wiggin.com
                           Tel.: (203) 498-4400
                           Fax: (203) 782-2889
                           Counsel for Defendant


                           PLAINTIFF JONATHAN MICHEL

                           BY: /s/ James A. Francis
                           James A. Francis (pro hac vice)
                           John Soumilas (pro hac vice)
                           David A. Searles (pro hac vice)
                           FRANCIS MAILMAN SOUMILAS, P.C.
                           1600 Market Street, Suite 2510
                           Philadelphia, PA 19103
                           Tel: 215-735-8600
                           Fax: 215-940-8000
                           Email: jfrancis@consumerlawfirm.com
                           Email: jsoumilas@consumerlawfirm.com
                           Email: dsearles@consumerlawfirm.com

                           Yvette Golan (pro hac vice)
                           THE GOLAN FIRM, PLLC
                           529 – 14th Street, N.W., Suite 914
                           Washington, DC 20045
                           Tel: (866) 298-4150, ext. 101
                           Fax: (928) 441-8250
                           ygolan@tgfirm.com

                           Sarah Poriss (ct24372)
                           Attorney at Law, LLC
                           777 Farmington Ave., 1st Fl.
                           West Hartford, CT 06119
                           Tel: 860-233-0336
                           Fax: 866-424-4880
                           sarahporiss@prodigy.net
                           Attorneys for Plaintiff




                              2
